

116 HR 5159 IH: Empowering Homeowners Energy Efficiency Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5159IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Ms. Moore (for herself, Mr. Suozzi, Mr. Danny K. Davis of Illinois, Ms. Sánchez, Mr. Beyer, Mr. Horsford, Mr. Panetta, Mr. Evans, Mr. Gomez, Mr. Blumenauer, and Mr. Doggett) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include home energy audits in the nonbusiness energy
			 property credit.
	
 1.Short titleThis Act may be cited as the Empowering Homeowners Energy Efficiency Act of 2019. 2.Inclusion of home energy audits in nonbusiness energy property credit (a)In generalSection 25C(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph:
				
 (3)30 percent of the amount paid or incurred by the taxpayer during the taxable year for home energy audits..
 (b)LimitationSection 25C(b) of such Code is amended adding at the end the following new paragraph:  (4)Home energy auditsThe amount of the credit allowed under this section by reason of subsection (a)(3) shall not exceed $150..
 (c)Definition of home energy auditSection 25C of such Code is amended by redesignating subsections (e), (f), and (g), as subsections (f), (g), and (h), respectively, and by inserting after subsection (d) the following new subsection:
				
 (e)Home energy auditsFor purposes of this section, the term home energy audit means an inspection and written report with respect to a dwelling unit located in the United States and owned or used by the taxpayer as the taxpayer’s principal residence (within the meaning of section 121) which—
 (1)identifies the most significant and cost-effective energy efficiency improvements with respect to such dwelling unit, including an estimate of the energy and cost savings with respect to each such improvement, and
 (2)is conducted and prepared by a home energy auditor that meets the certification or other requirements specified by the Secretary (after consultation with the Secretary of Energy, and not later than 180 days after the date of the enactment of this subsection) in regulations or other guidance..
 (d)Conforming amendmentSection 1016(a)(33) of such Code is amended by striking section 25C(f) and inserting section 25C(g). (e)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2019.
			